DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elkins (US Pat. No. 4,776,471).
In regards to claim 1, Elkins teaches an apparatus capable of storing, transporting, or organizing a fishing rod, comprising a clasp member (e.g.; 15 or 16) having a first end, a second end, a top surface, and a bottom surface, wherein said first end, said second end, said top surface, and said bottom surface of said clasp member are oriented in a configuration that defines an inner void (i.e.; the U-shaped void), and said first end of said clasp member and said second end of said clasp member are oriented on opposite sides from one another, wherein: said first end of said clasp member comprises a locking mechanism (66/74), and said second end of said clasp member comprises a mounting track (58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US Pat. No. 4,776,471).

Elkins does not particularly teach inserting a fishing rod in the void of the clasp member, however it would have been obvious to one of ordinary skill in the art that Elkins’s rack could be used to store other elongated objects related to outdoor sporting in order to increase the versatility of the rack, since hunting and fishing involves transporting rifles and fishing poles in a vehicle similarly as illustrated in figure 1 of Elkins.
Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09 November 2020 have been fully considered but they are not persuasive.  In particular, applicant argues that Elkins does not teach the first end of the clasp member and the second end of the clasp member are oriented on opposite sides from one another, such that the .

    PNG
    media_image1.png
    426
    422
    media_image1.png
    Greyscale

Annotated Fig. 4.  Elkins (US Pat. No. 4,776,471).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/Stanton L Krycinski/Primary Examiner, Art Unit 3631